 627320 NLRB No. 31SPEEDRACK PRODUCTS GROUP1The unit is:All production and maintenance employees employed by the
Employer at its Hamilton, Alabama facility, excluding office
clericals, technical employees, professional employees, guards
and supervisors as defined in the Act.2We agree with the hearing officer's recommendations with re-spect to the objections and the challenges to the ballots of Ray Harp-
er and Steven B. Wells. In the absence of exceptions, we adopt the
hearing officer's recommendation to overrule the challenge to the
ballot of employee Porter and to the ballot marked ``No'' on the
back.3Correctional Officer Robert Newton testified that ``if he doeshave a problem, we hope the inmate will come to us also. We don't
want him going down there blowing off, you know, and causing an
argument or something. Nothing of that type.''4Newton also testified that a refusal to work overtime is consid-ered the same as a refusal to work and subjects the inmate to dis-
cipline and that more than likely, such discipline will result in the
loss of ``custody'' and the inmate will be transferred from the work-
release center to the county jail or a major prison facility.Speedrack Products Group Limited and UnitedSteelworkers of America, AFL±CIO, Petitioner.
Case 10±RC±14124December 29, 1995DECISION AND CERTIFICATION OFREPRESENTATIVEBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
and objections to the conduct of the election held July
12, 1991, and the hearing officer's report recommend-
ing disposition of them. The election was conducted
pursuant to a Stipulated Election Agreement. The tally
of ballots shows 56 for, and 51 against, the Petitioner,
with 8 challenged ballots a number sufficient to affect
the election results.1The Board has reviewed the record in light of theexceptions and briefs and has adopted the hearing offi-
cer's findings and recommendations only to the extent
consistent with this decision.2Among those found eligible to vote by the hearingofficer, were four work-release inmates (WRs): Ray-
mond Irvin, Danny Blackstock, Wilbert Smith, and
Phil Kelly. The hearing officer found that they were
employees within the meaning of the Act and that they
shared a sufficient community of interest with the
``free world'' unit employees and recommended over-
ruling the challenges to their ballots. The Petitioner
excepts, contending that the WRs do not share a com-
munity of interest with the bargaining unit employees
because of the control exerted by the Alabama Depart-
ment of Corrections (DOC).We affirm the factual findings of the hearing officeras summarized in section I below, but for the reasons
discussed in section II, we find merit in the Petition-
er's exceptions. Therefore, we shall sustain the chal-
lenges to the ballots of the four WRs.I. FACTUALFINDINGS
The Employer is engaged in the manufacture of stor-age racks at its Hamilton, Alabama facility. The Em-
ployer has an agreement with the DOC to hire inmates
who are participating in a community-based work-re-lease program that allows an inmate to be placed in``free world'' employment in a regular job just before
he completes his sentence and is released on parole.The four WRs, while on the job, receive the samewages, vacation, holidays, health insurance, and other
benefits as ``free world'' employees. The methods for
resolving WRs' on-the-job problems or complaints
within the plant are, with some significant limitations,
similar to those applied to other employees.3Unlikethe other employees, however, the WRs are not al-
lowed to work around firearms or alcoholic beverages.The DOC work-release program guidelines state thatif it is available, inmates must use public transportation
to get to and from work. If public transportation is not
available, the WRs are transported to and from the
Employer's facility, and the WRs are required to reim-
burse the State on a per-ride basis. Newton testified
that with respect to the program involved here, the
State itself transports the inmates in vans. Unless WRs
are performing overtime work, DOC requires that they
report back promptly to the work-release center upon
finishing their work shifts. A WR's paycheck is made
payable jointly to the DOC and the WR, and the WRs
are required to turn the paycheck over to the DOC.
The DOC then makes certain deductions while paying
a stipend to the WRs, who can only use a DOC pre-
determined weekly amount for personal expenditures.
The remainder is retained by DOC in an escrow ac-
count for the WRs and is turned over to them upon
their release from prison.The DOC performs periodic checks on the WRs' jobperformance by conducting interviews with their super-
visors regarding their progress. The DOC can remove
WRs from the job if there are complaints about their
behavior, whether from individuals in the workplace or
in the community outside, or if there are security con-
siderations. Further, a WR who refuses to work over-
time as ordered by the Employer or quits his job with-
out good cause can be subject to prison discipline, and
discipline will be imposed if the WR engages in will-
ful negligence or misconduct.4There are no state laws or regulations restricting therights of WRs to belong to, or be represented by, labor
organizations. Since 1984, however, it has been the
policy of the DOC, as articulated by Harry Lyles, its
chief legal advisor, that WRs may not join unions, and
WRs have generally not been placed in unionized
plants. The DOC maintained that policy because in its 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Our dissenting colleague construes Newton's phrase ``causing anargument or something'' to mean only that ``angry outbursts'' are
to be avoided. In response, we note that this is not what the above-
quoted record testimony reflects. Moreover, even ``angry outbursts''
in grievance proceedings are tolerated under the Act.6This restriction on presenting grievances or complaints at theworkplace was not present in the cases cited by our dissenting col-
league. Because the freedom to grieve is an integral part of a collec-
tive-bargaining relationship, we believe that this distinction is a sig-
nificant one.7Contrary to our colleague's quotation from Winsett-Simmonds,we are speaking of discipline for infractions at work, not of control
``at other times.''8Our dissenting colleague argues that the State's prohibition onunion membership for WRs is preempted. Our focus, however, is on
the State's policy of requiring the WRs to return at the end of the
workday to the work-release center. That policy is clearly valid, and
it has an obvious practical impact on the ability of WRs to engage
in collective-bargaining activities.view ``any type [of] union activity (active or passive)by participants in the work release program would
interfere with the [program's] objectives and would
serve no purpose in furthering [the participants'] reha-
bilitation.'' Participation by WRs in any kind of union
activity would be grounds for termination from the
WR program. A legal opinion letter, solicited by the
Employer, and written by Lyles after the election, and
approved by a DOC commissioner, stated the view of
the DOC that WRs were, however, allowed to vote in
Board elections and to work within a bargaining unit
with union representation.II. DISCUSSIONWe find that there are significant factors that distin-guish the WRs from the ``free world'' employees and
that these factors make it inappropriate to include the
WRs and the ``free world'' employees in the same
unit.First, we begin with the workplace differences be-tween the two groups of employees. When ``free
world'' employees have workplace complaints or
grievances, they can present them, without restriction,
to the Employer. By contrast, when WRs wish to
present complaints or grievances, they must be careful
to avoid ``causing an argument or something.'' It is
difficult to imagine how a complaint or grievance
against the Employer can be presented to the Employer
without running the risk of ``causing an argument or
something.'' Thus, in an area that is vital to collective
activity, viz, presenting complaints or grievances to the
Employer about the workplace, the WRs do not have
the freedom enjoyed by the ``free world'' employees.5Indeed, if unit employees were covered by a collec-
tive-bargaining agreement, the WRs would not be able
to participate meaningfully in the grievance-arbitration
process.6Second, a WR who refuses to work mandatory over-time is subject to prison discipline. Obviously, a ``free
world'' employee who so refuses is not subject to such
discipline. Similarly, a WR who engages in mis-
conduct at work is subject to prison discipline. A ``free
world'' employee who does so is not subject to such
discipline. Further, if fellow employees or members of
the public complain about the work behavior of a WR,
or if there are security problems, the Alabama Depart-
ment of Corrections (DOC) can remove the WR fromthe job. A ``free world'' employee can be removedonly by the Employer. Finally, a ``free world'' em-
ployee is free to quit the job, with or without good
cause. If the WR quits the job without good cause, he
or she is subject to prison discipline. Therefore, we be-
lieve that these significant workplace differences make
it inappropriate to include the WRs in the ``free
world'' unit.Our dissenting colleague asserts that ``free world''employees are vulnerable to employment sanctions for
refusing to work overtime and for not ``behaving re-
sponsibly.'' We assume, arguendo, that this is true.
Those employees, however, are not subject to prison
discipline for such conduct. The WR employees are
subject to such discipline. The difference is obviousand substantial.7Furthermore, we believe that other considerationsalso militate against inclusion of the WRs in the ``free
world'' unit. In this regard, we note that, at the end
of their workday, WRs must return promptly to the
work-release center. Thus, they are not free to engage
in employee activities that are customary in a normal
collective-bargaining relationship. For example, if
``free world'' employees wish to meet, during off-duty
hours, in order to plot bargaining strategy or plan a re-
sponse to the denial of a grievance, the WRs would
not be free to join them. Similarly, if ``free world''
employees wish to picket the Employer during off-duty
hours, the WRs are not free to join the activity. Fi-
nally, if ``free world'' employees wish to strike, the
WRs must either work during the strike or return to
the work-release center. Because all of these activities
are part and parcel of the collective-bargaining process,
and because the WRs cannot join the ``free world''
employees in any of them, we believe that inclusion of
the WRs in the ``free world'' unit is unwise and un-
dermines the cohesiveness and bargaining strength of
the otherwise appropriate unit.8Finally, our dissenting colleague chides us for notciting a case that squarely supports our position. The
reason is simple: there are no such cases. The factual
situation presented here has not occurred before. The
cases on which our colleague relies are distinguishable
as is, frankly, a case, National Welders Supply, 145NLRB 948 (1964), with the same result we have found
here. All of the cases turn on the extent to which the
WR employees differ from the ``free world'' employ- 629SPEEDRACK PRODUCTS GROUP1Winsett-Simmonds Engineers, 164 NLRB 611, 612 (1967). Seealso Georgia-Pacific Corp., 201 NLRB 760 (1973).2Rosslyn Concrete Construction v. NLRB, 713 F.2d 61, 63 (4thCir. 1983).3In my view, the DOC's ability to sanction WR employees for re-fusing to work mandatory overtime or for other workplace mis-
conduct does not meaningfully distinguish this case from Winsett-Simmonds, supra, in which the Board noted that the penal farm couldremove work-release employees from the program if they did not
``abide by certain rules of conduct,'' including a requirement ``inter
alia, that [the work-release employee] report promptly for work and
return to the Penal Farm if no work is available.''My colleagues' reference to what they characterize as the WR em-ployees' inability ``to participate meaningfully in the grievance-arbi-
tration process'' rests on the testimony of Correctional Officer New-
ton concerning the DOC's ``hope'' that a WR employee would
``also'' bring any workplace problems he had to the attention of
DOC staff and Newton's concern that WR employees not be ``blow-
ing off'' and ``causing an argument.'' It seems likely to me that any
correctional facility would be concerned about prisoners engaging in
angry outbursts on the job, but I do not construe Newton's testimony
about the desires and concerns of DOC staff as necessarily preclud-
ing WR employees from making meaningful use of any grievance
and arbitration machinery that might be negotiated by a union and
an employer.4The record shows that there are no state laws or regulations re-stricting the rights of WRs to belong to, or be represented by, labor
organizations. As stated in the factual findings, however, the DOC
has generally not placed prisoners in unionized plants, and although
Harry Lyles' 1984 opinion letter announced a policy of prohibiting
WRs from either joining unions or participating in union activities,
the letter opinion did not speak to the question of voting in Board
elections. The WRs in question here were never informed of any
prohibition against joining unions or participating in union activities,
and they voted in the Board election without interference from the
DOC. Moreover, I particularly note that after the election, in a letter
solicited by the Employer, Lyles expressed a change in opinion, to
the effect that ``inclusion in the bargaining unit, and participation in
the NLRB representation election'' was not prohibited by the DOC
and indeed, was consistent with the goals of the work-release pro-
gram.ees. As discussed herein, we believe that these dif-ferences are substantial and real.Accordingly, we reverse the hearing officer's findingthat the WRs have a community of interest with the
other unit employees, and we sustain the challenges to
the ballots cast by Raymond Irvin, Danny Blackstock,
Wilbert Smith, and Phil Kelly. In view of our sustain-
ing the challenges to these four ballots, the remaining
challenges are not determinative. Therefore, we shall
issue a Certification of Representative.CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of valid ballots havebeen cast for the United Steelworkers of America,
AFL±CIO, and that it is the exclusive bargaining rep-
resentative of the employees in the following appro-
priate bargaining unit:All production and maintenance employees em-ployed by the Employer at its Hamilton, Alabama
facility, excluding office clericals, technical em-
ployees, professional employees, guards and su-
pervisors as defined in the Act.CHAIRMANGOULD, concurring and dissenting.I am in agreement with my colleagues in adoptingthe hearing officer's recommendations regarding the
disposition of objections and the challenges to the bal-
lots of employees Harper, Wells, and Porter and to the
ballot marked ``No.'' Contrary to my colleagues, how-
ever, I would find, in agreement with the hearing offi-
cer, that whatever restrictions the DOC may place on
the work-release (WR) employees, they do not warrant
a finding that these employees lack a community of in-
terest with other unit employees and should therefore
be excluded from the unit.The hearing officer correctly stated that ``the test asto whether an employee shares a community of interest
with his fellow employees depends on his status while
in the employment relationship and not what ultimate
control he may be subjected to at other times.''1Here,the WR employees are completely integrated into the
Employer's work force enjoying the same wages,
hours, and other terms and conditions of employment.
The WR employees work side by side with the ``free
world'' employees and are subject to the same super-
vision as them while performing bargaining unit work.
In addition, the WR employees participate with the
``free world'' employees in the Employer's fringe-ben-
efit programs. Furthermore, most of the DOC's rules,
with one notable exception discussed below, either
concern off-work activities of the WR employees or
generally require them to behave responsibly. There-
fore, consistent with Board precedent, I agree with thehearing officer that the WR employees have a substan-tial community of interest with the other bargaining
unit employees and the challenges to their ballots
should be overruled.2The only significant difference between this caseand what I regard as the dispositive precedentÐ
Winsett-Simmonds and Georgia-Pacific, supraÐis thealleged restriction on the WR employees' union activ-
ity.3My colleagues find that this restriction defeatsany community of interest that the WR employees
might otherwise have with the other unit employees.
The Employer argues that the asserted restriction on
joining unions is not cognizable because it is not em-
bodied in any statute, official regulation, or judicial au-
thority.4In any event, it contends that any such restric-tion would be preempted by Federal law.I am willing to assume, arguendo, that the DOC hasat least an informal policy of prohibiting WR employ-
ees from joining unions; but unlike my colleagues, I
agree with the Employer that any such policy is pre-
empted by Federal law, at least when the State has
chosen, as here, to place the WR employees in posi-
tions with private sector employers where they work
alongside ``free world'' employees, sharing their terms 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Brown v. Hotel Employees Local 54, 468 U.S. 491, 501 (1984).This is not, therefore, an instance of preemption under the doctrine
of San Diego Trades Council v. Garmon, 359 U.S. 236 (1959),which concerns conduct that is only arguably protected or prohibitedby the Act. In cases of Garmon preemption, exceptions are made forstate interests ``deeply rooted in local feeling and responsibility.'' Id.
at 243±244. See discussion in Brown v. Hotel Employees Local 54,supra, 468 U.S. at 502±503, and cases there cited.6Brown v. Hotel Employees Local 54, supra, 468 U.S. at 501.7I do not reach the issue of the effect of state restrictions in theevent of a labor dispute.and conditions of employment. Section 7 of the Na-tional Labor Relations Act guarantees to employees
various rights and provides, in pertinent part, that
``[e]mployees shall have the right to self-organization,
to form, join, or assist labor organizations ....'' Be-
cause this presents a direct conflict, i.e., a State is
seeking to prohibit that which Federal law expressly
protects, ``preemption follows not as a matter of pro-
tecting primary jurisdiction, but as a matter of sub-
stantive right.''5In other words, preemption occurs``by direct operation of the Supremacy Clause.''6Therefore, to the extent that the State prohibits WRemployees from joining a union, that prohibition is
preempted by the National Labor Relations Act.7Ac-cordingly, I find no basis for excluding the WR em-
ployees from the bargaining unit, and the challenges tothe ballots they cast in the election should be over-
ruled.